Quillian, Judge,
dissenting. I think the proximate cause is a jury question. See Rogers v. Johnson, 94 Ga. App. 666 (96 S. E. 2d 285); Associated Transports, Inc. v. Greeson, 94 Ga. App. 47 (93 S. E. 2d 417); Pitts v. Farlow, 94 Ga. App. 314 (94 S. E. 2d 391); Atlantic Coast Line R. Co. v. Coxwell, 93 Ga. App. 159 (2) (91 S. E. 2d 135). The main case in which it is made to plainly appear the rule is different is where a plaintiff drives into a stationary object and where a driver over whom he has no control does so is Pittman v. Staples, 95 Ga. App. 187 (97 S. E. 2d 630). A very similar case to the one at bar is Georgia Power Co. v. Blum, 80 Ga. App. 618 (57 S. E. 2d 18).